COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re D. Houston, Inc. D/B/A Treasures

Appellate case number:       01-18-00732-CV

Trial court case number:     2017-71771

Trial court:                 133rd District Court of Harris County

        On August 15, 2018, relator, D. Houston, Inc. D/B/A Treasures, filed a petition for
writ of mandamus and an emergency motion to stay pending mandamus, requesting that
we stay the trial court’s “Order Denying Defendant’s Motion To Quash and for Protective
Order” entered July 3, 2018. We grant relator’s emergency motion to stay the trial court’s
July 3, 2018 order. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in
this Court is finally decided or the Court otherwise orders the stay lifted. Any party may
file a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: August 16, 2018